Citation Nr: 0637479	
Decision Date: 12/04/06    Archive Date: 12/12/06	

DOCKET NO.  05-02 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active duty from May 1966 to June 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia that granted service connection for PTSD and 
assigned a 50 percent evaluation.  

This matter must be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, to ensure 
compliance with applicable law.  VA will notify the appellant 
if further action is required on his part.


REMAND

A preliminary review of the record discloses that treatment 
records dated following the April 2004 VA examination, as 
well as information submitted by the veteran at the time of 
his April 2006 BVA video conference hearing suggests that his 
PTSD has increased in severity since his April 2004 VA 
examination.  For example, a statement submitted by the 
veteran at the time of his BVA hearing reported increasing 
difficulty in the veteran's capacity for performing 
substantially gainful employment due to his PTSD 
symptomatology.  As such, the Board believes that an 
additional VA examination is necessary.

In addition, the record does not reflect that the veteran was 
provided notice contemplated by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) in connection with his claim for a 
higher initial evaluation for his PTSD.  The United States 
Court of Appeals for Veterans Claims has strictly construed 
the notice requirement under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) as including notice of the disability 
rating and effective date for the award of benefits if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Since this case is being returned to afford 
the veteran an additional VA examination, the RO will have an 
opportunity to address this matter.

Therefore, this case is REMANDED for the following actions:  

1.  The veteran should be provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in connection with his claim 
for an initial evaluation in excess of 
50 percent for his PTSD. 

2.  The veteran should be afforded a 
psychiatric examination to ascertain the 
severity and manifestations of his PTSD.  
Any and all indicated evaluations, 
studies and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and examination the examiner is requested 
to report complaints and clinical 
findings in detail, and offer comments 
and an opinion as to the degree of 
functional impairment the symptomatology 
associated with the veteran's PTSD causes 
in his capacity for performing 
substantially gainful employment.  The 
examiner is also requested to assign an 
Axis V diagnosis (Global Assessment of 
Functioning Scale score), consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders that represents the 
symptomatology attributable to the 
veteran's PTSD.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,] 38 C.F.R. § 4.1, copies of all 
pertinent records in the veteran's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review in connection with 
the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

